605 F.2d 944
TSAKOS SHIPPING & TRADING, S. A., Plaintiff-Appellee,v.M/T "TABOGA" her engines, tackle, etc., and RefineriaPanama, S. A., Defendants-Third Party Plaintiffs-Appellees,v.PANAMA CANAL COMPANY, Third Party Defendant-Appellant.
No. 78-3780.
United States Court of Appeals,Fifth Circuit.
Nov. 1, 1979.

Appeal from the United States District Court for the District of the Canal Zone; Anthony A. Alaimo, Judge.


1
James R. Dunworth, Dwight A. McKabney, John L. Haines, Jr., Balboa Heights, Canal Zone, for third party defendant-appellant.


2
DeCastro & Robles, Woodrow DeCastro, Balboa, Canal Zone, for Tsakos.


3
R. V. Phillipps, Balboa, Canal Zone, for Refineria.

ON PETITION FOR REHEARING

4
(Opinion June 15, 1979, 5 Cir., 1979, 597 F.2d 66)


5
Before CLARK, GEE and HILL, Circuit Judges.

PER CURIAM:

6
IT IS ORDERED that the petition for rehearing filed in the above entitled and numbered cause by Plaintiff-Appellee Tsakos Shipping & Trading, S. A., be and the same is hereby GRANTED.  Insofar as our earlier opinion may be read as reversing the Order and Interlocutory Decree entered by the District Court on August 2, 1978, in its finding of In rem liability of defendant M/T TABOGA to plaintiff Tsakos Shipping & Trading company, this was not the intent of the court.  We therefore clarify our opinion and judgment by adding to it that insofar as the above Order sustains Plaintiff's motion for judgment on the pleadings against Defendant M/T TABOGA, her engines, tackle, etc.,1 and directs that the issue of damages be litigated it is


7
AFFIRMED.



1
 The China, 74 U.S.  (7 Wall.) 53, 19 L. Ed. 67 (1869)